DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1-20 are allowed. 
In regards to claim(s) 11 and 20, NTT (NTT DOCOMO, R2-143073, “Support of PUCCH on SCELL for CA- RAN2 aspects”, cited in IDS submitted in July 7, 2016)  discloses a base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the base station to:
 transmit, to a wireless device, configuration parameters of a cells grouped into: a primary control channel group comprising a secondary cell; and a secondary control channel group comprising a control channel secondary cell with a secondary control channel(See where a plurality of cells are configured via the RRC [Page 2, Section 2.2 RRC aspects on SCell PUCCH for CA] “IN addition to PUCCH on PCell, one additional PUCCH can be configured and transmitted on one of the SCells configured for a UE” and “Two cell groups are configured for the UE; one cell group comprises PCell, while the other comprises the SCell carrying PUCCH, where all CCs belong to either of the groups”. Also see [Page 3] where, “Namely, the existing RRC signaling for CA is modified to configure PUCCH resource on SCell and two cell groups linked to PUCCHs on PCell and SCell” );
 transmit, during a first subframe, a first indication to activate the secondary cell and the control channel secondary cell (See where on [Page 4] it is disclosed for “PCell is served by the same eNB, which can send the Activation/De-Activation MAC Ce to the Scell”);
The Carrier Aggregation feature of NTT differs from the carrier aggregation feature of claim 11, in that NTT is silent on steps to start reception of channel state information of the secondary cell of the primary control channel group from a second subframe that is eight subframes after the first subframe; and start reception of channel state information of the control channel secondary cell from a third subframe that is a number of subframes after the second subframe, wherein the number is based on when the wireless device successfully detects the control channel secondary cell and in that NTT is silent on wherein the plurality of cells are grouped into a plurality of control channel groups comprising: a primary control channel group comprising a secondary cell; and a secondary control channel group comprising a control channel secondary cell with a secondary control channel. Other prior art of record while teaching features pertaining to the communicating of channel state information fail to remedy the deficiencies of NTT with respect to claim 11
Thangarasa (USPGPub No. 2016/0100345)  [Par. 8] for example discloses “upon receiving SCell activation command in subframe n, the wireless communication device shall be capable to transmit a valid channel state information, CSI, report…no later than in subframe n+24…” However, Thangarasa like NTT is silent on a feature to start reception of channel state information of the secondary cell of the primary control channel group from a second subframe that is eight subframes after the first subframe; and start reception of channel state information of the control channel secondary cell from a third subframe that is a number of subframes after the second subframe, wherein the number is based on when the wireless device successfully detects the control channel secondary cell in order to enable efficient use of radio resources. Thus claim 11 is regarded as allowable in light of the prior art of record. Independent claim(s) 1 and 20 recite substantially the same features as claim 11 and are regarded as allowable for the same reasons provided with respect to claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476